Fourth Court of Appeals
                                         San Antonio, Texas
                                     MEMORANDUM OPINION

                                             No. 04-18-00338-CV

                                              Susan MOULTON,
                                                  Appellant

                                                        v.

                                                Michel SHANE,
                                                   Appellee

                        From the County Court at Law No. 3, Bexar County, Texas
                                    Trial Court No. 2017CV04847
                              Honorable Timothy Johnson, Judge Presiding 1

Opinion by:        Irene Rios, Justice

Sitting:           Sandee Bryan Marion, Chief Justice
                   Luz Elena D. Chapa, Justice
                   Irene Rios, Justice

Delivered and Filed: December 12, 2018

AFFIRMED

           Susan Moulton sued Michel Shane, a California resident, for breach of contract arising

from his alleged failure to complete a documentary film partially funded by Moulton through the

crowd-funding internet website Kickstarter.com. The trial court granted Shane’s special

appearance and dismissed Moulton’s lawsuit for lack of personal jurisdiction. Moulton contends

that she demonstrated that Shane established sufficient minimum contacts with Texas to warrant

the exercise of specific personal jurisdiction.


1
    The Honorable Timothy Johnson presided over the underlying case by assignment.
                                                                                    04-18-00338-CV


                                              Facts

       In the spring and summer of 2013, Michel Shane, a California resident, used the crowd-

funding internet website Kickstarter.com to advertise and solicit investments in a documentary

film project entitled “PCH: Probably Cause Harm” (“PCH film”). The subject of the planned film

was described as exploring why so many people are killed on the Pacific Coast Highway in Malibu,

California. The genesis of the PCH film was the death of Shane’s own teenage daughter while

crossing the Pacific Coast Highway.

       The Kickstarter page for the PCH film attracted Susan Moulton’s attention because her

young son had, some years earlier, been killed in a traffic accident in Hawaii. After reviewing the

information provided on the Kickstarter page and speaking with Shane by telephone, she

contributed $10,000 to the project. As one of the “rewards” promised in connection with this

contribution, Moulton was to be named as an executive producer in the PCH film’s credits.

Because the film has not yet been completed, she has not been credited as an executive producer.

       Moulton sued Shane for breach of contract based on the Kickstarter Terms of Use. She

alleges that those Terms of Use constitute a legally binding contract between herself and Shane

because he solicited funds through Kickstarter and she responded to that solicitation by investing

funds through Kickstarter. She further alleges that, pursuant to that alleged contract, Shane is

obligated to return her $10,000 investment because he did not complete the PCH film by an

estimated completion date of November 2013 and, because there is no completed film, she has not

been credited as an executive producer. Moulton acknowledges that Shane is a resident of

California, but contends that he had sufficient minimum contacts with Texas to warrant the

exercise of specific jurisdiction over him.

       Shane filed a special appearance asserting that he is a resident of California and lacks the

minimum contacts required for a Texas court to exercise personal jurisdiction. Subject to that
                                               -2-
                                                                                    04-18-00338-CV


special appearance, he also asserted a motion to dismiss and enforce a forum selection clause

contained in the Kickstarter Terms of Use. Because we uphold the trial court’s ruling sustaining

Shane’s special appearance, we need not address the parties’ arguments concerning the fiduciary

shield doctrine or the forum selection clause.

       Neither party presented testimony at the special appearance hearing. Moulton relied on her

affidavit, which states the following purportedly jurisdictional facts:

       •   Moulton is a Texas resident and was a Texas resident at the time she invested in the
           PCH film project;

       •   Kickstarter identified Shane as the creator of the PCH film project;

       •   Shane regularly posted updates on the project page concerning the status of the project
           and its funding;

       •   Shane called Moulton on her cell phone, which has a 210 area code, while Moulton
           was in Hawaii;

       •   Moulton told Shane that she lived in Texas;

       •   Moulton made her investment using a credit card with a billing address in Texas;

       •   Moulton received T-shirts (part of the promised “rewards” for her investment) at her
           address in Texas;

       •   Moulton would have accepted delivery of other promised “rewards” at that address and
           would have arranged for a private recital (another “reward”) to take place in Texas.

       Shane relied on the factual statements contained in his verified special appearance,

including that he is a resident of California, production of the PCH film is ongoing in California,

and Shane’s only contact with Moulton was through the Kickstarter platform and communications

to set up a meeting in Los Angeles. Shane did not ever travel to Texas, did not engage in any

negotiations or discussions with Moulton in Texas, and did not make any promises or

representations that any action would be taken in Texas. In addition, Shane stated that he has “no

bank accounts, offices, property, employees, or agents in Texas related to this documentary project


                                                 -3-
                                                                                     04-18-00338-CV


or otherwise.” He does not personally sell products or services in Texas and does not pay taxes in

Texas. Other than his contact with Moulton, he “has not had phone conversations or email

interactions with anyone in Texas related to this project or his business.” Moulton did not

controvert any of these factual assertions.

        After considering the special appearance, evidence, and argument of counsel, the trial court

signed an order sustaining the special appearance and dismissing the suit for lack of personal

jurisdiction.

                                              Discussion

        Standard of review.

        Whether a Texas court may exercise personal jurisdiction over a nonresident defendant

presents a question of law. Retamco Operating, Inc. v. Republic Drilling Co., 278 S.W.3d 333,

337 (Tex. 2009); Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007). A trial

court’s ruling on a special appearance is therefore reviewed de novo. Retamco, 278 S.W.3d at 337;

Moki Mac, 221 S.W.3d at 574. When, as in this case, the trial court does not make findings of fact

and conclusions of law in support of its ruling, the reviewing court infers all facts necessary to

support the judgment that are supported by the evidence. Retamco, 278 S.W.3d at 337; Moki Mac,

221 S.W.3d at 574.

        Standard for the exercise of personal jurisdiction.

        Texas courts may exercise personal jurisdiction over a nonresident defendant if the exercise

of jurisdiction is both authorized by the Texas long-arm statute and “consistent with federal and

state constitutional due-process guarantees.” Retamco, 278 S.W.3d at 337 (quoting Moki Mac, 221

S.W.3d at 574). But, because the Texas long-arm statute reaches as far as federal due process will

allow, the analysis is narrowed to a consideration of constitutional due process requirements.

Retamco, 278 S.W.3d at 337; Moki Mac, 221 S.W.3d at 575.
                                                 -4-
                                                                                      04-18-00338-CV


       Constitutional due process analysis involves two inquiries: (1) whether the nonresident

defendant has established minimum contacts with Texas, and (2) whether the assertion of

jurisdiction comports with “traditional notions of fair play and substantial justice.” Retamco, 278

S.W.3d at 338; Moki Mac, 221 S.W.3d at 575.

       “A defendant establishes minimum contacts with a state when it purposefully avails itself

of the privilege of conducting activities within the forum state, thus invoking the benefits and

protections of its laws.” Retamco, 278 S.W.3d at 338 (internal quotation marks omitted). This

“purposeful availment” inquiry encompasses three factors: “First, only the defendant’s contacts

with the forum are relevant, not the unilateral activity of another party or a third person. Second,

the contacts relied upon must be purposeful rather than random, fortuitous, or attenuated. . . .

Finally, the defendant must seek some benefit, advantage or profit by availing itself of the

jurisdiction.” Retamco, 278 S.W.3d at 339 (quoting Moki Mac, 221 S.W.3d at 575).

       Purposeful availment alone is not sufficient to support the exercise of specific jurisdiction.

Retamco, 278 S.W.3d at 340. It is also necessary to demonstrate that “the defendant’s liability

arises from or relates to the forum contacts.” Id. In other words, there must be a substantial

connection between the defendant’s contacts with the forum and the operative facts of the lawsuit.

Retamco, 278 S.W.3d at 340; Moki Mac, 221 S.W.3d at 585.

       Minimum contacts analysis—purposeful availment.

       Moulton contends that Shane has established minimum contacts with Texas because (1) he

posted a project page on Kickstarter.com to solicit investments in the PCH film, and that posting

“reached” her, a Texas resident; (2) he spoke about the film with her on the telephone; (3) she told

him she was a Texas resident; (4) she made her investment using a credit card with a Texas billing

address; and (5) she received “reward” tee shirts in Texas.



                                                -5-
                                                                                            04-18-00338-CV


        Moulton admits that Shane’s initial contact with her in Texas was “in some ways

fortuitous.” But she insists that it was intentional because Shane used Kickstarter.com, giving him

“the opportunity to reach potential investors from any state as well as other countries.” This,

however, tends to refute the notion that Shane intentionally directed his solicitation efforts to Texas

or intended to reach a Texas target audience. “[T]he facts alleged must indicate that the seller

intended to serve the Texas market. . . . This rule accords with the due-process requirement that a

nonresident defendant must take action that is purposefully directed toward the forum state.” Moki

Mac, 221 S.W.3d at 577 (emphasis added; citations omitted).

        The use of a website with national and international reach by a California resident to

promote a California project does not constitute any evidence of purposeful action directed toward

Texas. The fact that a Texas resident happened to view and respond to Shane’s post is no more

than a “random, fortuitous, or attenuated” contact with Texas that is insufficient to support a

finding of purposeful availment. See Retamco, 278 S.W.3d at 339; Moki Mac, 221 S.W.3d at 575.

        In connection with her reliance on Shane’s use of the Kickstarter website, Moulton invites

the Court to engage in a “sliding scale” analysis first recognized by this Court in Jones v. Beech

Aircraft Corp., 995 S.W.2d 767 (Tex. App.—San Antonio 1999, pet. dism’d w.o.j.). 2 The Court

explained:

        In Texas, Internet use is categorized in three areas on a sliding scale for
        jurisdictional purposes. At one end of the scale are situations in which a defendant
        clearly does business over the Internet by entering into contracts with residents of
        other states that involve the knowing and repeated transmission of computer files
        over the Internet. At the other end of the scale are passive web site situations. A
        passive web site, which solely makes information available to interested parties, is
        not grounds for personal jurisdiction. . . . In the middle are “interactive” web sites,
        which permit a user to exchange information with the host computer (the person or
        company maintaining the web site). In these cases, the exercise of jurisdiction is


2
 Jones was abrogated on other grounds by BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 n.1 (Tex.
2002).

                                                    -6-
                                                                                     04-18-00338-CV


       determined by examining the level of interactivity between the parties on the web
       site.

Id. at 772-73 (citations omitted); see Reiff v. Roy, 115 S.W.3d 700, 705-06 (Tex. App.—Dallas

2003, pet. denied) (compiling Texas cases employing this analysis).

       Use of the “sliding scale” analysis does not advance Moulton’s effort to establish personal

jurisdiction. The “sliding scale” analysis properly applies to situations where the website in

question is controlled by the defendant rather than by a third party. See Wilkerson v. RSL Funding,

L.L.C., 388 S.W.3d 668, 676 (Tex. App.—Houston [1st Dist.] 2011, pet. denied). The defendant

in Wilkerson posted negative reviews of the plaintiff on Yahoo! and Yelp websites. The court of

appeals declined to employ the “sliding scale” analysis to determine whether this internet use

supported exercising personal jurisdiction over the defendant.

       [T]o the extent that the interactive features of Yahoo! and Yelp are the creations of
       the owners and operators of those websites, the interactive nature of a large-scale
       ubiquitous internet presence cannot be fully imputed to an individual user . . . for
       the purposes of determining whether he established minimum contacts with Texas
       sufficient to justify exercising jurisdiction over him. Most Texas cases which apply
       the sliding-scale jurisdictional analysis to claims based upon internet usage arise
       from a nonresident defendant’s ownership and operation of its own website. The
       analysis of a website’s interactivity is not as useful when determining whether due
       process permits jurisdiction to be exercised over a third-party individual user of the
       website.

Wilkerson, 388 S.W.3d at 676 (footnotes omitted); see Jones, 995 S.W.2d at 773 (defining

interactive websites as permitting a user to exchange information with “the person or company

maintaining the web site”).

       The Wilkerson court noted that, while a website itself may be interactive, a third party’s

use of that website may be passive, for example, by simply posting information. Id. Passive use of

a website does not support the exercise of jurisdiction under the sliding scale analysis. Id.

“Likewise, because the contacts supporting the exercise of jurisdiction must be purposeful, and



                                                -7-
                                                                                                     04-18-00338-CV


not random, isolated, or fortuitous, jurisdiction . . . should not be based solely upon the passive,

non-targeted postings of an individual website user.” Id. at 677.

         Shane neither owns nor operates the website here at issue, Kickstarter.com. And even

assuming that Kickstarter’s website itself is interactive, as Moulton contends, 3 Shane’s use of that

website was not. This is supported by the Kickstarter Terms of Use, which essentially provide that

“Project Creators” 4 like Shane and “Backers” like Moulton do not interact through the website:

         For all campaigns, Kickstarter gives to the Project Creator each Backer’s User ID
         and pledge amount. For successful campaigns, Kickstarter additionally gives to the
         Project Creator each Backer’s name and email.

         For some rewards, the Project Creator needs further information from Backers . . . .
         The Project Creator shall request the information directly from Backers at some
         point after the fundraising campaign is successful. To receive the reward, Backers
         agree to provide the requested information to the Project Creator within a
         reasonable amount of time.

         It is clear that the exchange of information between a Project Creator and a Backer does

not occur via the Kickstarter website. Rather, contact information is initially provided through

Kickstarter as an intermediary, and the parties then communicate directly with one another.

         The record shows that Shane posted a project on Kickstarter.com and periodically posted

informative updates. This is passive use akin to the posting of reviews on Yahoo! and Yelp that

was at issue in Wilkerson. We agree with the Wilkerson court that the sliding-scale analysis does

not apply in these circumstances and that the proper test is “the constitutional standard of

purposeful availment.” See 388 S.W.3d at 677. We therefore return now to that analysis.




3
  Interestingly, the Kickstarter Terms of Use expressly state that users “agree that the Company and its Services are
deemed a passive website that does not give rise to personal jurisdiction . . . either specific or general, in any
jurisdiction other than the State of New York.” Moulton alleges that these Terms of Use constitute the contract between
herself and Shane. Even so, contrary to this contractual provision, she contends that Kickstarter.com is not a passive
website.
4
 The parties dispute whether Shane or his company, The Handpicked, LLC, was the Project Creator. We assume,
without deciding, for purposes of this discussion that Shane was the Project Creator.

                                                         -8-
                                                                                      04-18-00338-CV


        Moulton urges that Shane established minimum contacts with Texas because he called her

on her cell phone, which has a Texas area code. But “changes in technology have made reliance

on phone calls obsolete as proof of purposeful availment. While the ubiquity of ‘caller ID’ may

allow nonresidents to know a caller’s telephone number, that number no longer necessarily

indicates anything about the caller’s location.” Michiana Easy Livin’ Country, Inc. v. Holten, 168

S.W.3d 777, 791 (Tex. 2005). This is aptly demonstrated by Moulton’s own affidavit testimony,

which establishes that she received Shane’s phone call while she was in Hawaii. The fact that her

cell phone has a Texas area code is simply of no consequence.

        Similarly, Moulton’s use of a credit card with a Texas billing address is of no consequence.

The purposeful availment inquiry focuses only on the nonresident defendant’s contacts with Texas,

“not the unilateral activity of another party.” Retamco, 278 S.W.3d at 339; Moki Mac, 221 S.W.3d

at 575. Moulton’s choice of payment methods was a unilateral activity on her part that does not

create a Texas contact attributable to Shane. In addition, the Kickstarter Terms of Use indicate that

Moulton’s payment did not go directly to Shane: “Funds pledged by Backers are collected by

Amazon Payments”; “Kickstarter and its payments partners will remove their fees before

transmitting proceeds of a campaign”; “There may be a delay between the end of a successful

fundraising campaign and access to the funds.” Shane had no control over, and no connection with,

Moulton’s use of a credit card. The billing address associated with that card has no bearing on our

jurisdictional analysis.

        The only activity identified by Moulton that arguably shows Shane engaging in an

intentional contact with Texas is the delivery of promotional tee shirts to her residence in Texas.

But, while “a single contact can support jurisdiction if that contact creates a ‘substantial

connection’ with the forum, jurisdiction cannot be established where the contact creates only an



                                                -9-
                                                                                       04-18-00338-CV


‘attenuated’ affiliation with the forum.” Moki Mac, 221 S.W.3d at 577. The tee shirt delivery

contact, at best, creates “only an ‘attenuated’ affiliation” with Texas. See id.

       The circumstances presented in Michiana are instructive. The nonresident defendant there

had no employees or property in Texas, was not authorized to do business in Texas, did not

advertise its products in Texas or on the internet, and did not solicit business in Texas. 168 S.W.3d

at 784. The sale of the RV at issue (which was constructed and equipped outside of Texas) was

initiated entirely by the plaintiff (a Texas resident), paid for outside of Texas, and shipped to Texas

at the plaintiff’s request and expense. Id. The basis of the lawsuit was an alleged misrepresentation

concerning the sale made in a telephone call. Id. The supreme court held that, “[b]ecause

Michiana’s only contact with Texas was [the buyer’s] decision to place his order from there,” the

Texas court lacked personal jurisdiction over him. Id. at 794.

       In a later discussion of Michiana, the supreme court noted that the nonresident defendant’s

sale of an RV to a Texas resident “resulted from the mere fortuity that [the buyer] happened to

reside there.” Moki Mac, 221 S.W.3d at 577. It concluded that “the mere sale of a product to a

Texas resident will not generally suffice to confer specific jurisdiction upon our courts.” Id.

       In the present case, the delivery of tee shirts to a Texas address “resulted from the mere

fortuity that [Moulton] happened to reside there.” See id. This contact is as attenuated as was the

contact found to be insufficient to support jurisdiction in Michiana. Indeed, it is even more

attenuated. In Michiana, the RV that was delivered to a Texas resident in Texas was the subject of

the lawsuit. Michiana, 168 S.W.3d at 781. In this case, while tee shirts were delivered to Moulton

as a “reward” for her investment in the PCH film, they are tangential to the dispute between the

parties. There is no allegation that the shirts were defective or otherwise form any part of

Moulton’s breach of contract claim. This single delivery does not create a “substantial connection”



                                                 - 10 -
                                                                                       04-18-00338-CV


with Texas; at most, it demonstrates only an “attenuated affiliation” that is insufficient to establish

jurisdiction. See Moki Mac, 221 S.W.3d at 577

       Minimum contacts analysis—benefit, advantage or profit.

       “Jurisdiction is premised on notions of implied consent—that by invoking the benefits and

protections of a forum’s law, a nonresident consents to suit there.” Michiana, 168 S.W.3d at 785.

Thus, a nonresident defendant’s activities must be such as would “justify a conclusion that the

defendant could reasonably anticipate being called into a Texas court.” Retamco, 278 S.W.3d at

338.

       Michiana is again instructive. The supreme court there noted that “it is hard to imagine

what possible benefits and protection Michiana enjoyed from Texas law.” Id. at 787. The court

acknowledged, and dismissed, the fact that Michiana clearly anticipated a profit from the sale of

the RV. Id. at 788. “[F]inancial benefits accruing to the defendant from a collateral relation to the

forum State will not support jurisdiction if they do not stem from a constitutionally cognizable

contact with that State.” Id. at 788. Because Michiana had no cognizable contact with Texas,

reaping a profit from the single sale to a Texas customer was insufficient to support jurisdiction.

       It is similarly “hard to imagine what possible benefits and protection [Shane] enjoyed from

Texas law.” Id. He clearly anticipated a financial benefit from Moulton’s investment. But, as

discussed above, that investment had only a collateral relation to Texas. Because the financial

benefit to Shane did not “stem from a constitutionally cognizable contact with” Texas, it does not

support the exercise of personal jurisdiction. See id.

       Conclusion.

       The record does not demonstrate that Shane established minimum contacts with Texas or

engaged in any activity that would justify a conclusion that he could reasonably anticipate being

called into a Texas court. See Retamco, 278 S.W.3d at 338. Moulton has failed to demonstrate any
                                                 - 11 -
                                                                                04-18-00338-CV


basis upon which a Texas court may constitutionally exercise personal jurisdiction over Shane.

We therefore need not address the remaining issues.

       The order of the trial court sustaining Shane’s special appearance and dismissing

Moulton’s lawsuit for lack of personal jurisdiction is affirmed.


                                                  Irene Rios, Justice




                                               - 12 -